—Judgment, Supreme Court, Bronx County (John Collins, J.), rendered June 28, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent prison terms of 7 to 14 years, 7 to 14 years and 1 year, respectively, unanimously affirmed.
Since defendant made a vague exception and then expressly withdrew it, his present challenge to the court’s explanation of reasonable doubt is unpreserved for appellate review (see, CPL 470.05 [2]; People v Thomas, 50 NY2d 467), and we decline to *236review it in the interest of justice. Were we to review it, we would find that the charge as a whole conveyed the proper legal standards (see, People v Fields, 87 NY2d 821).
We have considered defendant’s other contentions and find them to be either without merit or unpreserved. Concur—Murphy, P. J., Milonas, Ellerin, Rubin and Tom, JJ.